DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12, in the reply filed on 8/26/21 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites, “generating a defect signal when the asymmetric welds are beyond the longitudinal central axis of the fixing ends.”  It is unclear what is meant by this since welds are inherently be placed beyond the longitudinal central axis of the fixing ends; i.e. applicant’s 
Claim 10 recites the limitation "both sides".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0207390 A1) in view of www.twi-global.com “Distortion Control - Prevention by fabrication techniques”.
Regarding claim 1, Kim teaches:
A method of manufacturing a mask frame assembly [mask frame assembly (100); figures 1-2], the method comprising the steps of: 
welding fixing ends of a long-side support bar [bar (120)] on a frame [frame (110); 0037-0038]; and 
fixing a mask [mask (130)] having a pattern area [pattern unit (131)] to be divided by the long-side support bar, on the frame [0037 and figures 1-2], 

wherein the welding of the fixing ends of the long-side support bar on the frame comprises forming welds asymmetrically with respect to a longitudinal central axis of the fixing ends.
TWI teaches a general rule for preventing distortion is balancing welding about the neutral axis; see “Welding Technique”.  
Since the central axis of the support rod is not a neutral axis because openings (121, 122) are not symmetrical about the central axis, one would conclude that welds symmetrical about the central axis are the reason for the distortion.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that in order to prevent this one would need to make the welds balanced/symmetrical about the neutral axis which would in turn make them asymmetrical about the central axis.  
At this point, the examiner would like to remind the assignee/applicant of their duty of candor since the Kim reference is extremely pertinent as prior art and is assignee’s own application.  
Regarding claim 2, Kim does not teach:
wherein the step of welding of the fixing ends of the long- side support bar on the frame further comprises measuring a degree of bending deflection of the long-side support bar, and the step of forming of the welds asymmetrically with respect to the longitudinal central axis of the fixing ends is performed to correct the degree of bending deflection.
TWI teaches there is a relationship between number of welds and amount of distortion in figure 4.

Regarding claim 3, Kim does not teach:
calculating a number of asymmetric welds for correcting the measured degree of bending deflection; and 
the step of forming of the welds asymmetrically with respect to the longitudinal central axis of the fixing ends is performed according to the calculated number of asymmetric welds.
However, one performing the prior art method as noted in claim 1 is calculating the number of welds in order to prevent distortion and since these welds are balanced about the neutral axis they are also intrinsically asymmetrical to the central axis.  
Regarding claim 4, Kim does not teach:
wherein the step of calculating of the number of asymmetric welds for correcting the measured degree of bending deflection comprises: calculating the number of asymmetric welds based on y=25.0091n (x) + 2.5187, wherein y is the degree of bending deflection, and x is the number of asymmetric welds.
Note that this formula is nothing more than a best fit curve for a particular set of data based on specific parameters; i.e. type of material, material thickness, type of welding, heat input, etc.  
With that being said TWI shows this in figure 4.  

Regarding claim 5, Kim does not teach:
wherein the step of measuring of the degree of bending deflection of the long-side support bar, the step of calculating of the number of asymmetric welds for correcting the measured degree of bending deflection, and the step of forming of the welds asymmetrically with respect to the longitudinal central axis of the fixing ends are repeatedly performed a plurality of times to gradually correct the degree of bending deflection.
This is nothing more than trial and error and is beyond obvious.  Note that if the step of calculating does not result in the correct number of welds to mitigate the deflection then this is trial and error and further shows the above claimed equation does not work.  In other words, a welder/operator sees distortion, makes a weld(s), checks and sees (measures) distortion, makes another weld(s), repeat this till distortion is undetectable/unmeasurable.  Furthermore, such process becomes much easier to calculate and correct as the number of weldments are produced.  
Regarding claim 6, Kim does not teach:

It appears the applicant intends for the claimed process to be automated, which is the most basic function of someone like an industrial/process engineer and automating quality control checks is extremely well-known.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to generate a signal in order to prevent the automated process from continuing based on past experience.  In other words, if past experience tells one that no matter what this part cannot be fixed it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to generate a signal so that the welder/operator knowns to stop the process, which saves time and money.  
Regarding claim 7, Kim does not teach:
generating a defect signal when the asymmetric welds are beyond the longitudinal central axis of the fixing ends.
It appears the applicant intends for the claimed process to be automated, which is the most basic function of someone like an industrial/process engineer and automating quality control checks is extremely well-known.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to generate a signal each time an asymmetric weld is made in order for the operator to check the effectiveness of the weld or to know when the welding is being performed.  
Regarding claim 8, Kim does not teaches:

Since the above “width” is arbitrary any two welds would meet this limitation.   
Regarding claim 9, Kim does not teaches:
wherein the step of measuring of the degree of bending deflection is performed after the step of forming of the welds symmetrically with respect to the longitudinal central axis of the fixing ends.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to inspect/measure the weldment for deflection in order to perform quality control.
Regarding claim 10, Kim teaches:
wherein the long-side support bar has both sides having an asymmetric shape with respect to the longitudinal central axis [see figures 1 and 3].
Regarding claim 11, Kim does not teach:
wherein the step of welding of the fixing ends of the long-side support bar on the frame further comprises the step of pulling the long-side support bar having the asymmetric shape and welding the long-side support bar on the frame.
However, it would have been obvious/mundane to one of ordinary skill in the art before the effective filing date of the invention to pull the bar left or right in order to properly align the bar prior to welding.  
Regarding claim 12, Kim teaches:
[see figure 2].
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0207390 A1) in view of www.twi-global.com “Distortion Control - Prevention by fabrication techniques” and Caron, “How to Fix Welding Heat Distortion”.
Regarding claims 1-12, what Kim and TWI teach is noted above.  
Caron is being added to teach how one of ordinary skill in the art applies the knowledge of TWI.  Caron demonstrates that one can counter the effects of distortion due to welding with additional welds about the neutral access.  He even teaches that the amount and type of different weld is a result effective variable, the welds can be asymmetric about the central axis, and he inspects/measures to determine if more welding is needed after additional welds.    
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add as many additional/asymmetric welds as necessary in order to correct distortion and to inspect/measure the distortion after each weld to determine if more are needed.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; see PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARLOS J GAMINO/Examiner, Art Unit 1735                                                                                                                                                                                                        
/ERIN B SAAD/Primary Examiner, Art Unit 1735